           Case 2:20-cv-00847-TJS Document 22 Filed 07/22/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMPLETE BUSINESS SOLUTIONS              :     CIVIL ACTION
GROUP, INC., d/b/a PAR Funding           :
                                         :
      v.                                 :
                                         :
SUNROOMS AMERICA, INC., d/b/a            :
Sunrooms America, d/b/a SRA Home         :
Products, d/b/a SPA Home Products,       :
d/b/a Sun Room America and               :
MICHAEL FOTI, Guarantor                  :     NO. 20-847

                                     ORDER


      NOW, this 22nd day of July, 2020, upon consideration of Plaintiff Complete

Business Solutions Group, Inc.’s Motion to Remand (Document No. 4) and the

defendants’ response, and the reply, it is ORDERED that the motion is GRANTED.

      IT IS FURTHER ORDERED that this action is REMANDED to the state court from

which it was removed.




                                /s/ TIMOTHY J. SAVAGE J.
